FIRST DISTRICT COURT OF APPEAL
                STATE OF FLORIDA
                 _____________________________

                         No. 1D17-277
                 _____________________________

MICHAEL A. HARDY,
Former Husband,

    Appellant,

    v.

KIMBERLY HARDY,
Former Wife,

    Appellee.
                 _____________________________

On appeal from the Circuit Court for Nassau County.
Robert M. Foster, Judge.

                       September 9, 2019

PER CURIAM.

     Former Husband challenges two provisions of the final
judgment dissolving his marriage to Former Wife: the provision
awarding Former Wife all marital assets despite a magistrate’s
recommendation to divide the assets evenly, and the provision
freezing his entire employee stock ownership plan and trust
despite awarding Former Wife only half of it. We review for abuse
of discretion the trial court’s decision to reject part of the
magistrate’s recommendation. Davis v. Lopez-Davis, 162 So. 3d
19, 20 (Fla. 4th DCA 2014). Finding none, and finding the trial
court’s judgment supported by competent, substantial evidence,
we affirm.
     The unique facts of this case support the trial court’s exercise
of discretion. The evidence showed that Former Husband was an
unemployed alcoholic with a history of domestic violence, who
had not supported his family for over a year and lacked any
means to do so. After the magistrate heard the issues and before
the trial judge entered final judgment, Former Husband
repeatedly violated a domestic-violence injunction and burned the
marital home to the ground. He is now serving a 20-year prison
sentence for arson, burglary, and aggravated stalking. After
becoming aware of Former Husband’s crimes, the trial court was
within its discretion to freeze the entire stock ownership plan to
protect Former Wife’s rights to meaningful financial relief,
including making up for the loss of the marital home. See
Johnson v. Ferguson, 383 So. 2d 715, 716 (Fla. 3d DCA 1980)
(noting Fla. R. App. P. 9.600(c) authorizes entry of orders
necessary to protect party’s rights pending appeal). Given the
present state of facts, presumably Former Wife will pursue
further proceedings on remand.

    AFFIRMED.

RAY, C.J., and KELSEY and JAY, JJ., concur.

                  _____________________________

    Not final until disposition of any timely and
    authorized motion under Fla. R. App. P. 9.330 or
    9.331.
               _____________________________

John M. Merrett, Jacksonville, for Appellant.

William Mallory Kent of Kent & McFarland, Jacksonville, for
Appellee.




                                 2